                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

AVERY S. ESKEW                                      CIVIL ACTION NO. 3:17-cv-1599

                                                    SECTION P
VS.
                                                    JUDGE TERRY A. DOUGHTY

JAMES LEBLANC, ET AL.                               MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Avery S. Eskew=s

claims are DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 7th day of March, 2019.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
